                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    HUNTER KILLER PRODUCTIONS, INC.,                          MEMORANDUM DECISION AND
                                                              ORDER DENYING [9] PRO SE MOTION
                               Plaintiff,                     TO QUASH

    v.                                                        Case No. 2:19-cv-00482-DN

    INTERNET SUBSCRIBERS 1-10,                                District Judge David Nuffer

                               Defendants.


           On July 30, 2019, Plaintiff was authorized 1 to serve subpoenas on Comcast Cable to

obtain identifying and contact information for the Internet Subscriber Defendants. Plaintiff

alleges that these Defendants infringed Plaintiff’s copyright in the motion picture Hunter Killer

“by using the internet to reproduce or copy, distribute or otherwise make available for

distribution to the public Hunter Killer except pursuant to a lawful license or with the express

authority of Plaintiff.” 2

           One of the individuals identified by Comcast filed the Pro Se Motion to Quash the

subpoena (the “Motion”). 3 However, the Motion does not provide an appropriate basis or reason

under Federal Rule of Civil Procedure 45 to quash or modify the subpoena. In the absence of a

recognized basis under the Federal Rules of Civil Procedure to quash or modify the subpoena

served on Comcast, the Motion must be denied.




1
    Order Authorizing Limited Discover, docket no. 8, filed July 30, 2019.
2
    Complaint at 16–17, docket no. 2, filed July 9, 2019.
3
    Pro Se Motion to Quash, docket no. 9, filed August 26, 2019.
          IT IS HEREBY ORDERED that the Motion 4 is DENIED.

          Signed September 13, 2019.

                                         BY THE COURT


                                         ________________________________________
                                         David Nuffer
                                         United States District Judge




4
    Id.



                                                                                    2
